Citation Nr: 1226910	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, including spastic colon and residuals of dysentery.

2.  Entitlement to service connection for a prolapsed rectum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from October 1955 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision, in which the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut denied reopening these claims.  

In November 2009, the Board reopened these claims and remanded them to the RO for additional action.  In May 2011, after the action had been completed, the Board denied these claims.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, based on a Joint Motion For Remand (joint motion), the Court remanded the matter to the Board for action consistent with the terms of the joint motion.  

The Board in turn REMANDS these claims to the RO through the Appeals Management Center (AMC) in Washington, DC. 

A review of the Virtual VA paperless claims processing system reveals that the Veteran has recently contacted the RO by telephone regarding his appeal, and clarified the disorders for which is seeking service connection. Based on these reports, the Board has recharacterized the first issue on appeal as is shown on the previous page. During the course of this appeal, the Veteran raised a claim of entitlement to service connection for a psychiatric disorder manifested by stress and gastrointestinal symptoms.  During the telephone conversations, however, he indicated that he no longer wanted to pursue such a claim.  


REMAND

Prior to adjudicating the claims on appeal, additional development is required.  See 38 C.F.R. § 19.9 (2011).

During the course of this appeal, in a letter dated September 27, 2004, the RO attempted to obtain the Veteran's treatment records from a Dr. Byron of Mansfield, Connecticut.  Dr. Byron did not responded to the RO and no further action was taken. As noted in the joint motion, when VA seeks to obtain private medical records, reasonable efforts to do so are interpreted as an initial request and one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, to satisfy VA's duty to assist, the RO must again attempt to secure the Veteran's treatment records from Dr. Byron and, thereafter, notify the Veteran if Dr. Byron does not respond.  

In June 2010, the Veteran underwent a VA examination.  The VA examiner acknowledged the Veteran's in-service history of gastrointestinal complaints (1956 to 1959), including painful diarrhea, and post-service history of continued gastrointestinal complaints (1966 to 1999), including diarrhea, diagnosed rectal prolapse with fecal leakage and dysentery, and concluded that the prolapse was unrelated to service and that the dysentery had resolved.  

The VA examiner referred to a diarrheal illness (ruled out a relationship between it and in-service rations, but not it and in-service diarrhea) and noted that the Veteran had a history of irritable bowel syndrome and spastic colon of multifactorial etiology.  She did not, however, indicate whether, as claimed, the Veteran had a gastrointestinal illness other than rectal prolapse, which might be responsible for some of the Veteran's gastrointestinal symptoms.  Such an opinion is especially necessary in this case given that the Veteran has alleged gastrointestinal symptoms fairly consistently since service.  

The Board REMANDS this claim for the following action:

1.  Ascertain if the Veteran has any further lay or medical evidence that is not presently in the claims file pertaining to his claims for service connection for a gastrointestinal disorder, including spastic colon and residuals of dysentery, and for a prolapsed rectum. Provide the Veteran with appropriate releases of information to obtain any evidence cited, and advise the Veteran he may submit such evidence on his own. 

2.  Request, secure and associate with the claims file the Veteran's treatment records from Dr. Byron of Mansfield, Connecticut.  Notify the Veteran if Dr. Byron fails to respond to the request.

3.  Transfer the Veteran's claims file to a VA examiner qualified in stomach or gastroenterological disorders for an opinion as to whether the Veteran has a gastrointestinal disorder incurred in or as a result of active military service. If necessary, conduct any necessary interviews and clinical or medical testing. 

* Record in detail the Veteran's service and post-service history of lay-observable gastrointestinal symptoms, including, for instance, diarrhea, abdominal pain, and rectal leakage; 

* Diagnose all gastrointestinal disabilities shown to exist, including, if appropriate, rectal prolapse, colitis or other disorder manifested by a spastic colon, and irritable bowel syndrome; 

* Assuming the competency and credibility of the Veteran's report of lay-observable gastrointestinal symptoms, opine whether each disability is related to service, including documented in-service gastrointestinal problems and the reported symptoms;  

* If the Veteran's sole gastrointestinal disability is rectal prolapse, explain if medically feasible what disability was causing the gastrointestinal symptoms the Veteran consistently exhibited prior to that time, including during service and in the 1960s, 1970s and early 1990s.

The examiner is advised that the courts of appellate jurisdiction (i.e., those hat review Board decisions) have imposed increasing requirements in the obtaining and review of medical opinion evidence. The courts have directed that when VA (either the RO or the Board) obtains a medical opinion, it must be fully explained with specific reference to both medically and factually relevant evidence in the record. The courts have generally focused on the following questions:
Whether the examiner showed a knowledge of the claimant's correct medical history;
Whether the examiner provided a fully reasoned explanation, as opposed to a summary conclusion - the latter not being legally sufficient;
Whether the examiner used clinical data (e.g., previous and current objective and clinical test results, laboratory findings, blood tests, etc.) in explaining his or her findings;
Whether the examiner responded to the Board or the RO's inquiry;
Whether the examiner cited to, and discussed other medical opinions of record;
Whether the examiner discussed, as opposed to merely cited, his or her own expertise; specializations if any, and clinical experience. 

4.  The RO will then review the written opinion to ensure that it includes the requested information and, if not, return it to the examiner for correction under 38 C.F.R. § 4.2.

5.  The RO will then readjudicate the claims on appeal based on all of the evidence of record, including that which is now on Virtual VA. 

* If either benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  This document must list the additional evidence the RO considered and identify the relevant actions the RO took and the evidence and applicable law and regulations it considered in support of the appeal. Allow an appropriate period of time for a response.

6.  Thereafter and subject to current appellate procedure, return this case to the Board for further consideration.

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


